Citation Nr: 1342402	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lower back strain.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1994 to December 1998 and from February 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim for entitlement to an initial disability rating in excess of 10 percent for lower back strain.  

At his January 2013 VA examination, the Veteran noted that he received private medical treatment for his service-connected lower back strain.  Specifically, the Veteran reported that he saw a chiropractor approximately every two weeks for deep tissue massage and manipulation, and that he received cortisone injections from an orthopedic physician as recently as September 2013.  Records corresponding to this treatment do not appear in the claims folder, and may be pertinent to the Veteran's claim.  Accordingly, these outstanding private treatment records must be obtained and associated with the claims file prior to adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his lower back strain, to include the records from his chiropractor and orthopedic physician.

2.  Then, the RO should take appropriate steps to secure copies of any treatment records identified by the Veteran that are not currently of record, including any VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  The RO should readjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for lower back strain.  If the benefit is not granted in full, the Veteran and his representative, if any, must be issued a supplemental statement of the case (SSOC) that informs him of the laws and regulations pertaining to his claim.  An appropriate period of time should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


